DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Wetzel (Reg. No. 69,563) on March 19, 2021.
The application has been amended as follows: 
In the specification:
In the specification, insert ----, now Patent Number 10,609,992---- after “filed October 19, 2018”
In the Claims:
1. (Currently Amended) An mobility device comprising:
a tubular body sized to support at least a portion of a user’s weight when walking;
a position sensor coupled to the tubular body to detect a fall of the tubular body and generate a first signal indicative of a fall of the tubular body;
a second sensor configured to detect whether the user is tethered to the tubular body; 
a processor in communication with the position sensor and the second sensor, wherein the processor generates an alarm responsive to receiving the first signal from and
a button in communication with the processor, wherein the processor, upon activation of the button, performs a first act if none or only one of the first and second signals were received, and a second act if both the first and the second signals were received.
2. (Original) The mobility device of claim 1, wherein the first sensor comprises a gyroscope, an accelerometer, a GPS device, or a combination thereof. 
3. (Original) The mobility device of claim 1, wherein the second sensor includes at least one sensor attached the mobility device. 
4. (Original) The mobility device of claim 3, wherein the at least one sensor is coupled to a strap of the mobility device. 
5. (Original) The mobility device of claim 3, wherein the at least one sensor is coupled to a strap that detaches from the mobility device. 
6. (Original) The mobility device of claim 3, further comprising a wireless communication unit, and wherein the at least one sensor is on a strap of the mobility device, which is communicatively coupled to the processor via the wireless communication unit.
7. (Original) The mobility device of claim 1, wherein the alarm comprises a communication to a system located remotely from the mobility device.
8. (Original) The mobility device of claim 1, wherein the alarm comprises an attempted two-way communication with the user.

Claim 10. (Canceled).
11. (Original) The mobility device of claim 1, wherein the first act is to call a non-emergency number, and wherein the second act is to call an emergency number.
12. (Original) The mobility device of claim 11, wherein the first act further includes sending a non-emergency text or e-mail, and wherein the second act further includes sending an emergency text or e-mail.
13. (Original) The mobility device of claim 1, wherein the mobility device comprises a cane and wherein the processor and the position sensor are integrated in a handle of the cane.
14. (Original) The mobility device of claim 13, wherein the cane has a removable tip at an end of the tubular body opposite the handle.
15. (Original) The mobility device of claim 13, wherein the handle comprises a grip including one or more sensors arranged to detect a gripping of the handle, and wherein the processor is further configured to automatically turn on the cane upon detection of gripping of the handle by the one or more sensors.
16. (Original) The mobility device of claim 15, wherein the processor is further configured to automatically turn of the cane when the one or more sensors no longer detect that the handle is being gripped.
17. (Original) The mobility device of claim 15, wherein the grip comprises an outer grip and an inner grip, wherein the one or more sensors are coupled to the inner grip, and wherein the outer grip comprises a non-conductive material.

19. (Original) A system comprising the mobility device of claim 18 and a charger comprising a first portion that supports a charging cable and a second portion configured to suspend the cane on the charger by the handle, whereby the second portion positions the charging port of the handle proximate to the charging cable for electrically coupling the cane to the charging cable.
20. (Original) The system of claim 19, wherein the second portion of the charger has a shaped end that receives a narrowed portion of the cane located between the handle and the tubular portion when the cane is suspended the cane on the charger.
21. (Newly Added) An mobility device comprising:
a tubular body sized to support at least a portion of a user’s weight when walking;
a position sensor coupled to the tubular body to detect a fall of the tubular body and generate a first signal indicative of a fall of the tubular body;
a second sensor configured to detect whether the user is tethered to the tubular body, wherein the second sensor includes at least one sensor attached the mobility device, wherein the at least one sensor is coupled to a strap of the mobility device that detaches from the mobility device; and
a processor in communication with the position sensor and the second sensor, wherein the processor generates an alarm responsive to receiving the first signal from the position sensor and a second signal from the second sensor that indicates that the user is tethered to the tubular body.
22. (Newly Added) The mobility device of claim 21, wherein the first sensor comprises a gyroscope, an accelerometer, a GPS device, or a combination thereof. 
23. (Newly Added) The mobility device of claim 21, further comprising a wireless communication unit, and wherein the at least one sensor is on a strap of the mobility device, which is communicatively coupled to the processor via the wireless communication unit.
24. (Newly Added) The mobility device of claim 21, wherein the alarm comprises a communication to a system located remotely from the mobility device.
25. (Newly Added) The mobility device of claim 21, wherein the alarm comprises an attempted two-way communication with the user.
26. (Newly Added) The mobility device of claim 21, further comprising a button in communication with the processor, wherein the processor generates the alarm responsive to activation of the button.
27. (Newly Added) The mobility device of claim 21, further comprising a button in communication with the processor, wherein the processor, upon activation of the button, performs a first act if none or only one of the first and second signals were received, and a second act if both the first and the second signals were received.
28. (Newly Added) The mobility device of claim 27, wherein the first act is to call a non-emergency number, and wherein the second act is to call an emergency number.
29. (Newly Added) The mobility device of claim 28, wherein the first act further includes sending a non-emergency text or e-mail, and wherein the second act further includes sending an emergency text or e-mail.
30. (Newly Added) The mobility device of claim 21, wherein the mobility device comprises a cane and wherein the processor and the position sensor are integrated in a handle of the cane.
31. (Newly Added) The mobility device of claim 30, wherein the cane has a removable tip at an end of the tubular body opposite the handle.
32. (Newly Added) The mobility device of claim 30, wherein the handle comprises a grip including one or more sensors arranged to detect a gripping of the handle, and wherein the processor is further configured to automatically turn on the cane upon detection of gripping of the handle by the one or more sensors.
33. (Newly Added) The mobility device of claim 32, wherein the processor is further configured to automatically turn of the cane when the one or more sensors no longer detect that the handle is being gripped.
34. (Newly Added) The mobility device of claim 32, wherein the grip comprises an outer grip and an inner grip, wherein the one or more sensors are coupled to the inner grip, and wherein the outer grip comprises a non-conductive material.
35. (Newly Added) The mobility device of claim 30, wherein the cane comprises a battery and wherein the handle comprises a charging port for coupling the battery to an external power source.
36. (Newly Added) A system comprising the mobility device of claim 35 and a charger comprising a first portion that supports a charging cable and a second portion configured to suspend the cane on the charger by the handle, whereby the second portion positions the charging port of the handle proximate to the charging cable for electrically coupling the cane to the charging cable.
37. (Newly Added) The system of claim 36, wherein the second portion of the charger has a shaped end that receives a narrowed portion of the cane located between the handle and the tubular portion when the cane is suspended the cane on the charger.

Allowable Subject Matter
Claims 1-9 and 11-37 are allowed (renumbered as 1-36).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a intelligent walking stick (100) comprises a motion sensing part (110) includes an acceleration sensor module (112) that measures acceleration and slope information of the intelligent walking stick (100) and an angular velocity sensor module (113) that measures angular velocity information of the intelligent walking stick (100); a health sensing part includes; a health sensing part (120) includes a heart rate sensor module (122) that measures heart rate information of the user and a pressure sensor module (123) that measures pressure information generated whenever a lower end of the intelligent walking stick (100) comes into contact with the ground while walking, a main server (300) includes an information receiving part (310) receives the motion information and the health information that are generated from the motion sensing part (110) and the health sensing part (120) of the intelligent walking stick (100), wherein the main server generates a first emergency signal when the motion information exceeds a predetermined motion reference range, generates a second emergency signal when the health information exceeds a predetermined health reference range, and transmits the first emergency signal or the second emergency signal together with the positional information of the intelligent walking stick (100) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota et al. (US 8,418,705) and Washizuka et al. (US 4,858,125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 19, 2021